PER CURIAM
Defendant was convicted of two counts of coercion, ORS 163.275, and three counts of fourth-degree assault, ORS 163.160. As part of the sentence, the court imposed restitution in the amount of $250. On appeal, defendant asserts that the trial court erred in imposing restitution in the absence of a causal relationship between his criminal conduct and the victim’s economic loss.1 The state concedes that, under the circumstances presented here, the trial court erred in imposing restitution. We agree and accept the concession. See State v. Dillon, 292 Or 172, 181, 637 P2d 602 (1981) (for imposition of restitution to be proper, a defendant’s criminal activity must be the cause of pecuniary damage). Accordingly, the case must be remanded for resentencing.
Remanded for resentencing; otherwise affirmed.

 Defendant also raises a number of assignments of error relating to non-unanimous jury verdicts. We reject those assignments of error without discussion. See State v. Bainbridge, 238 Or App 56, 59, 241 P3d 1186 (2010).